Rodenbeck, J.
The judgment in this case complies with section 486 of the Civil Practice Act, and there is nothing necessarily inconsistent between that section and sections 485 and 487. Section 486 provides that “ in an action specified in the last section ” judgment may be taken as provided in section 486, The action specified in section 485 is one relating to a breach of a contract, or for the value of property delivered, or services rendered, where a demand is made “ for a sum of money only.” In such an action .section 486 provides that where the summons was personally served, and a notice, stating the sum of money for which judgment will be taken, was served with the summons, and the defendant *708has defaulted in appearing, the plaintiff must file proof of the service of the summons and the notice, and of the default, and thereupon “ the clerk must enter final judgment in his favor." These provisions have been complied with, and the judgment seems to me to be a valid judgment.
The judgment is vacated, and the default opened, and the defendants are given leave to appear within twenty days after service of a copy of an order in accordance herewith upon the payment of the taxable costs and disbursements in the action and ten dollars costs of the motion; otherwise the motion is denied.